ORDER
VINCENT A. LLOYD of FORT PIERCE, FLORIDA who was admitted to the bar of this State in 1973, having been convicted of various offenses by the Nineteenth Judicial Circuit Court of Florida, based on his pleas of nolo contendere to one count of purchase of cocaine, in violation of Florida Statute 893.13(2)(a), a second-degree felony; one count of use or possession of drug paraphernalia, in violation of Florida Statute 893.147(1), a first-degree misdemeanor; and four counts of contributing to the delinquency or dependency of a child, in violation of Florida Statute 827.04(1), a first-degree misdemeanor; and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), VINCENT A. LLOYD is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that VINCENT A. LLOYD be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that VINCENT A. LLOYD comply with Rule 1:20-20 dealing with suspended attorneys.